Case 2:20-cv-01771-JMV-SCM Document 21 Filed 03/19/20 Page 1 of 2 PageID: 11




David R. Kott, Esq.
MeCARTER & ENGLISH, LLP
Four Gateway Center
100 Mulberry Street, P.O. Box 652
Newark, New Jersey 07101-0652
(973) 639-2056
Attorneys for Defendant
 AMAG Pharmaceuticals, Inc.

                                                          UNITED STATES DISTRICT COURT
                                                          FOR THE DISTRICT OF NEW JERSEY
RALICA ZAMFIROVA, individually and on                       Civil Action No. 2:20-cv-00152-JMV-SCM
behalf of others similarly situated,                             Honorable John Michael Vazquez
                                                                   Honorable Steven C. Mannion
                                         Plaintiff,
V.                                                          CONSENT ORDER CONSOLIDATING
                                                             CASE AND EXTENDING TIME FOR
AMAG PHARMACEUTICALS, INC.,                           :            DEFENDANT AMAG
                                                          PHARMACEUTICALS, INC. TO ANSWER,
                                       Defendant. :        MOVE OR OTHERWISE RESPOND TO
                                                                    THE COMPLAINT




         This matter having been open to the Court by McCarter & English, LLP, attorneys for

Defendant AMAG Pharmaceuticals, Inc.; and the consent of the attorney for the Plaintiffs

appearing; and good cause appearing;

         IT IS on this     day ofJj_iaJa 2020,

         ORDERED that Faughnan v. AMAG Pharmaceuticals, Inc., No. 20-cv-01567-JMV-

SCM (D.N.J.) (formerly No. 19-cv-01394 N.D.N.Yj); Barnes v. AMAG Pharmaceuticals, Inc.,

No. 20-cv-01771-JMV-SCM (D.N.J) (formerly No. 19-cv-05088 (W.D. Mo.)); and Nelson            i’.


AMAG Pharmaceuticals, Inc., No. 20-cv-01975-JMV-SCM (D.N.J.) (formerly No. 20-cv-00089

(E.D. Cal.)) (together, the “Related Actions”) hereby are consolidated into the above-captioned

action; and




MEl 32635342v.I
Case 2:20-cv-01771-JMV-SCM Document 21 Filed 03/19/20 Page 2 of 2 PageID: 12




         IT IS FURTHER ORDERED that, upon notice to the Court by counsel herein, any

ffiture cases filed in or transferred to the District of New Jersey alleging the same or similar

claims against the Defendant shall be consolidated into the above-captioned action; and

         IT IS FURTHER ORDERED that Plaintiffs shall file a Consolidated Amended

Complaint on or before fourteen (14) days from the date of this Order; and

          IT IS FURTHER ORDERED that Defendant’s deadline to answer, move or otherwise

plead as to the pending Complaints in each of the above-referenced Related Actions is hereby

stayed, and that Defendant AMAG Pharmaceuticals, Inc. will answer, move or otherwise

respond to the Consolidated Amended Complaint within 21 days of the date it is filed.



                                                           Hon. John Michil M%q)ez, U.S.D.J.



The undersigned hereby consent to the form and entry of the within Order.

 LITE DEPALMA GREENBERG, LLC                   MeCARTER & ENGLISH, LLP
                                               Attorneys for Defendant
 ic/Bruce D. Greenberz                          AMAG Pharmaceuticals, Inc.
Bruce D. Greenberg
570 Broad Street, Suite 1201
Newark, NJ 07102                                      s/David R. Kott
Telephone: (973) 623-3000
Facsimile: (973) 623-0858                      By:
bgreenberglitedepalma.com                            David R. Kott, Esq.
                                                     A Member of the Firm
Attorneys for Plaintqfs




                                                2
 MEl 32635342v.I
